Title: Philo Camillus No. I, [27 July 1795]
From: “Philo Camillus”,Hamilton, Alexander
To: 


For The Argus
[New York, July 27, 1795]
Camillus has stated truly, that Denmark Sweden and the U States acted upon the same principle in their resistance to the attacks of Great Britain upon their neutrality. But it would have been useful to have entered into a little more detail. Denmark and Sweden equipped each a fleet and negotiated under the influence of this demonstration of their eventual intent. The UStates had not the means of equipping expeditiously a fleet, though they did not intirely neglect this object, but they resolved to fortify their ports, to fill their magazines and arsenals, to detach and organize a large body of Militia ready to be called into service, and together with these expedients, they laid an embargo and instituted a negotiation under the most solemn and impressive forms. Thus each power employed the preparatives and weapons to which its situation was adapted; and considering the relations of Great Britain to all of them, there is solid ground to conclude that the means put in action by the U States were far more influential than those employed by the two other powers. Denmark and Sweden might be counterballanced and controuled by Russia, but nothing could obviate the mischiefs of a Rupture with the U States. And it is a fact of which there were respectable eye Witnessess on the spot who are now in this Country that the measures of the U States produced much greater sensation in England than those of Denmark & Sweden united and being of a nature to excite no counteracting passions gave a strong direction to the public opinion in our favour.

Philo Camillus

